The Surrogate.
In tins proceeding the administratrix in her account,.gaye no dates, of the receipts or. pay-, ments -:of money, nor the names of persons to' whom amounts were paid.' I accordingly sent the account to -an auditor. .'
;The bills paid were produced before the auditor as vouchers, and the omissions of date and name were supplied.- ‘ Evidence of the dates of receipts was also given. ■ The onus was then on the objectors, to impeach the charges made by the administratrix- against the estate. ■
1. The taxes paid by her on real-estate appear- to have been charges against the estate. Those levied.on .the lease-hold property " surely were, as the decedent ., was bound by his' lease to pay them. Those .paid on the..realty-held by-.decedent in fee, accrued, prior .to his death, and the administratrix was bound to pay. them.. .
. ’2." As to the salé made by the administratrix .of the-lease off the Allen street property; ..It was appraised at. $500. . Thé administratrix - sold it for $Y00. A. witness is. produced who swears .that he offered for it, $1,000, .His eross-éxamination,shows.that his óffer.wás not made bona, - fide. He did. not need the place for his own business, for he had just bought and moved . into, another place. He, admits that he did . not have, the money he offered, and does not-know that' he could have become a purchaser if. his offer had been accepted. This being all the evidence as tp value, I conclude that the salé -for .$700 was, a judicious one, .
.3. Ho interest is chargeable against the administratrix,, for the reason that the funds of .-the estate have been kept *339invested in bond and mortgage and have drawn interest, for which she has accounted.